ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Wu & Associates, Inc.                        )     ASBCA No. 60299
                                             )
Under Contract No. N40085- l 0-D-9451        )

APPEARANCE FOR THE APPELLANT:                      Sean T. O'Meara, Esq.
                                                    Archer & Greiner, P.C.
                                                    Haddonfield, NJ

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jens en, Esq.
                                                    Navy Chief Trial Attorney
                                                   Todd J. Wagnon, Esq.
                                                   Russell A. Shultis, Esq.
                                                    Trial Attorneys

               OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

       The parties have settled their dispute and have requested that the Board enter
judgment in favor of appellant. It is the Board's decision, pursuant to 41 U.S.C.
§§ 7105( e), 7108(b ), and the parties' stipulation and agreement, that the appeal is
sustained. In the nature of a consent judgment, the Board makes a monetary award to
appellant in the amount of $157,500. This amount is inclusive of all interest. No
further interest shall be paid.

       Dated: September 19, 2018


                                                 [Y)~IY].O~
                                                 MICHAEL N. O'CONNELL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

                                                 I concur
!co~-


 RICHARD SHACKLEFORD                             J~UTY
 Administrative Judge                            Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals
Il         I certify that the foregoing is a true copy of the Opinion and Decision of the
     Armed Services Board of Contract Appeals in ASBCA No. 60299, Appeal of Wu &
     Associates, Inc., rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREYD. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                                2